DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 9/23/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maripudi et al (US 8,231,140).  Maripudi discloses:
With regard to claim 1 - A wrapping of an airbag of a vehicle occupant restraint system which is flexible and includes a holding compartment for a folded airbag package formed by a holding bag (260) and which comprises an airbag package fixation (240), an inflator fixation (245) formed by projecting retaining tabs as well as at least one fixing portion for fixing an airbag module to a vehicle (See marked up figure below).

    PNG
    media_image1.png
    569
    1016
    media_image1.png
    Greyscale

With regard to claim 2 - wherein the wrapping (240) is completely made from airbag fabric (“Deployment control flap 40 is an elongated fabric panel that may be formed from the same material as airbag cushion 20 (e.g., nylon) or any other suitable material.”).

With regard to claim 3 - wherein the retaining tabs in one piece merge into the holding bag (260) at the edges being opposed to a bottom (245) of the holding bag (260).

With regard to claim 4 - wherein the airbag package fixation includes at least one meshing pair of first and second fixing elements (290, 291) which form a connector pair, especially in the form of a hook and an eye.

With regard to claim 5 - wherein the airbag package fixation comprises at least one belt portion being maintained in position by means of the fixing elements (290,291) and fixing the airbag package (240) within the holding bag (260).

With regard to claim 6 - wherein the belt portion (240) extends on the outside over an opening (291) of the holding bag (260).

With regard to claim 7 - wherein the belt portion (240) in one piece merges into the holding bag (260), especially at the edge of the holding bag (260) that is opposed to the bottom (represented at slots 245).

With regard to claim 9 - wherein the wrapping (20) is made from two cut parts (240,260) connected to each other.

With regard to claim 10 - wherein a second cut part (240) extends over a first cut part (260) being folded once and forming the holding bag, in parallel to the longitudinal extension of the bottom (245) of the holding bag, and in that the at least one first fixing element (290) is formed in the second cut part (240), while the at least one second fixing element (291) is formed in the first cut part (260).

With regard to claim 11 -  wherein the fixing portion (290) is part of the second cut part (240) and a respective fixing portion, especially including at least one fastening hole and including one prefixing hole, is formed on both sides of the wrapping  (see the fixing holes disposed in both ends of the wrap 260).

With regard to claim 13 -  wherein the bottom of the holding bag includes a weakened zone which opens upon deployment of the airbag so that the airbag can exit the wrapping (see figure above).



With regard to claim 15 - wherein the two retaining tabs (240,260) have different lengths, when viewed away from the bottom (245) of the holding bag.

With regard to claim 16 -  wherein deployment of the airbag the airbag package fixation and the inflator fixation remain closed and the fixing portion remains fixed on the vehicle (see Figs. 4, 11, and 14).

Claim(s) 1, 3, 9, 11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamauchi et al (US 7,900,958).  Yamauchi discloses:
With regard to claim 1 - A wrapping of an airbag of a vehicle occupant restraint system which is flexible and includes a holding compartment for a folded airbag package formed by a holding bag (67) and which comprises an airbag package fixation, an inflator fixation formed by projecting retaining tabs (63, 70) as well as at least one fixing portion for fixing an airbag module to a vehicle.

With regard to claim 3 - wherein the retaining tabs (63, 70) in one piece merge into the holding bag (67) at the edges being opposed to a bottom of the holding bag (see Fig. 8).

With regard to claim 9 - wherein the wrapping (55) is made from two cut parts (56, 70) connected to each other.



With regard to claim 13 -  wherein the bottom of the holding bag includes a weakened zone (72) which opens upon deployment of the airbag so that the airbag can exit the wrapping (55).

With regard to claim 14 -  wherein each retaining tab (63, 70) of the inflator fixation includes at least one fastening hole (63a, 70c) for a fastening bolt of an inflator (8).

With regard to claim 15 - wherein the two retaining tabs (63, 70) have different lengths, when viewed away from the bottom of the holding bag.

With regard to claim 16 -  wherein deployment of the airbag the airbag package fixation and the inflator fixation remain closed and the fixing portion remains fixed on the vehicle (see Figs. 22A-23B).

Claim(s) 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose (US 6,588,793).  Rose discloses:
With regard to claim 1 - A wrapping of an airbag of a vehicle occupant restraint system which is flexible and includes a holding compartment for a folded airbag package formed by a holding bag (24b) and which comprises an airbag package fixation, an inflator fixation formed by projecting retaining tabs (70) as well as at least one fixing portion for fixing an airbag module to a vehicle.



With regard to claim 6 - wherein the belt portion (24a, 72) extends on the outside over an opening of the holding bag (70).

With regard to claim 7 - wherein the belt portion (24a, 72) in one piece merges into the holding bag (70), especially at the edge of the holding bag (70) that is opposed to the bottom (78).

With regard to claim 8 - wherein that two belt portions (24a, 72) are provided which are part of a U-shaped bracket which is especially formed by a U-shaped intersecting line separating the bracket (24a, 72) from one of the retaining tabs (70).  See Fig. 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maripuldi in view of Coon et al (US 7,401,805).  Maripuldi fails to explicitly disclose wherein the wrapping in portions consists of plural layers of airbag fabric and in that the edges of the respective portion are produced by laser 
“The air bag includes a plurality of tabs 260, which are shown in greater detail in FIGS. 6 and 7. Each tab is formed by a plurality of layers 262 of material, typically four pieces or panels of woven fabric. Each layer, piece or panel of woven material is laid on top of one another. Subsequently all of the layers are simultaneously laser cut. The laser cutting melts the periphery of each piece and in essence forms a peripheral weld 264 connecting each of the layers together as an integral. The resulting construction is a tab 260 having increased strength. A mounting opening 266 is formed within the tab by laser or die cutting. The lower edge 268 of the tab is sewn to the top portion 182 of the air bag by one or more lines of stitching 270. After the air bag 102 is fitted within the covering 102a, each tab 260 is pulled out of the covering through a slit 102b.” – Column 4, line 66 – Column 5, line 13.
As Maripuldi teaches that the wrapping comprises multiple layers, it therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the airbag of Maripuldi with the teaching of Coon such that the wrapping is formed by laser cutting and welding the plurality of layers together to allow for the cutting and joining of the layers to be accomplished with one process.

Response to Arguments
Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive. With regard to Maripudi, in reference to another embodiment with a similar structure, Maripudi defines object 60, which corresponds to object 260 in the embodiment used to reject the claims, as “a bag wrap 60 that surrounds and retains cushion 20 when the cushion 20 is in a storage configuration.”  In the common vernacular, a bag is a flexible container capable of holding an item.  As the bag wrap 260 of Maripudi is just such an item containing the airbag, it reads on the claimed structure.  Should Applicant .
With regard to Yamauchi, claim 1 recites, “A wrapping of an airbag (16) of a vehicle occupant restraint system (10) which is flexible and includes a holding compartment for a folded airbag package (14) formed by a holding bag”.  This does not positively claim that the entirety of the airbag need fit in the holding bag portion of the wrapping.  It is also presented as intended use as what is being claimed is the wrapping structure while the airbag itself has not been positively claimed as part of the invention in claim 1.
With regard to Rose, again without further structural definition of the Applicant’s holding bag, the name of the component can be taken at its implied structure and function, which is a container for holding another item.  Not all “bags” are formed from free-flowing fabric, as is the case with some luggage.  As such, and taken at its broadest reasonable interpretation without further structural definition, the housing component 24 of Rose reads on the claimed “holding bag”. 
With regard to claim 13, tearable portion 72 is considered to be a weakened zone.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	December 2, 2021

/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616